Case 2:19-cv-13165-DML-CI ECF No. 16 filed 10/29/20                  PageID.116      Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

DARRIN LaPINE,

                       Plaintiff,
v.                                                           Case Number 19-13165
                                                             Honorable David M. Lawson
CITY OF DETROIT, COUNTY OF WAYNE,                            Magistrate Judge David R. Grand
WAYNE COUNTY PROSECUTOR’S OFFICE,
DR. HUQ, DR. MYLES, DR. PATSALIS,
RN DURAM, RN LONG, RN GRAHAM,
DEPT. D. JONES, DEPT. DEGASRIAPO,
CORP. DYER, CORP. DICKSEN, CORP. BORDEAU,
DEREK EMME, MICHAEL MILESKI,
MICHAEL NELSON, and JANE and JOHN DOES,

                  Defendants.
______________________________________________/

       OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION,
             OVERRULING PLAINTIFF’S OBJECTIONS, GRANTING
     MOTION TO ALTER OR AMEND PREVIOUS ORDER OF PARTIAL DISMISSAL
                  AND CONTINUING ORDER OF REFERENCE

        Plaintiff Darrin LaPine, a state prisoner at the Macomb Correctional Facility in Lenox

Township, Michigan, filed a pro se civil rights complaint alleging that the defendants have violated

state law and his federal constitutional rights by prosecuting him for an assault on another inmate

and by denying him medical care. The Court referred the case to United States Magistrate Judge

David R. Grand under 28 U.S.C. § 636(b)(1)(B) and E.D. Mich. LR 72.1(b)(3) to conduct pretrial

proceedings. Before the referral, the Court screened the case under 28 U.S.C. § 1915(e)(2)(B) and

dismissed several defendants (the Wayne County Prosecutor’s Office, Derek Emme, Michael

Mileski, Michael Nelson, and the City of Detroit) and claims. LaPine filed a motion to alter or

amend that order under Federal Rule of Civil Procedure 59(e), arguing that the Court misconstrued

the nature of his allegations in dismissing his claims. The plaintiff then filed an amended
Case 2:19-cv-13165-DML-CI ECF No. 16 filed 10/29/20                 PageID.117       Page 2 of 4




complaint by right under Rule 15(a)(1)(B) in which he sought to clarify his allegations. On

February 24, 2020, Magistrate Judge Grand filed a report recommending that LaPine’s motion be

granted and his case against the dismissed defendants reinstated. Despite the favorable outcome,

LaPine filed objections in which he argued that Judge Grand’s report did not describe fully his

claims, Judge Grand’s warning that the plaintiff’s injuries were not spelled out adequately in the

amended complaint should not preclude consideration of damages by a jury, and the County of

Wayne should be recognized as maintaining an unconstitutional policy relating to the transport of

prisoners.

       The filing of timely objections to a report and recommendation requires the Court to “make

a de novo determination of those portions of the report or specified findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S.

667 (1980); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This de novo review requires

the Court to re-examine all of the relevant evidence previously reviewed by the magistrate judge

to determine whether the recommendation should be accepted, rejected, or modified in whole or

in part. 28 U.S.C. § 636(b)(1).

       LaPine did not object substantively to any of the magistrate judge’s conclusions. Nor

should he have objected, as the magistrate judge recommended granting his Rule 59 motion.

Although LaPine may have misunderstood, Judge Grand did not recommend that the Court

reinstate LaPine’s malicious prosecution claim to the exclusion of his other constitutional claims.

He recommended that the Court grant LaPine’s motion for reconsideration of the order dismissing

his claims generally. Adopting the recommendation would result in reviving LaPine’s claims for

false arrest and imprisonment, conspiracy, pre-arrest delay, and a Brady violation (although they


                                                -2-
Case 2:19-cv-13165-DML-CI ECF No. 16 filed 10/29/20                     PageID.118       Page 3 of 4




could be subject to dismissal on other grounds). And although Judge Grand mentioned that

LaPine’s injury allegations were not adequately spelled out in the complaint, he still concluded

that the Monell claim should be allowed to proceed. The statement about the sufficiency of

LaPine’s injury allegations was dictum; it served as a warning to LaPine that he would need to

beef up his assertions if he wished to succeed on the claim. And LaPine’s clarification about his

requested remedy is just that — a clarification. It has no effect on the ultimate recommendation.

       LaPine says more should be allowed than simple reinstating the Wayne County

Prosecutor’s Office, Derek Emme, and the City of Detroit as defendants. He asserts that the

County of Wayne also had an unconstitutional policy or custom of handcuffing prisoners together

while transporting them to court.           Additionally, the County, he says, maintained an

unconstitutional policy of not allowing wheelchairs, strollers, or canes in the cells or housing areas

on the old side of the jail. However, that objection, such as it is, means little, since the Court never

dismissed Wayne County from the case; it has been a party to this litigation since its inception.

       Allowing the objections would add nothing to the relief that the magistrate judge

recommended.

       Accordingly, it is ORDERED that the plaintiff’s objections (ECF No. 13) are

OVERRULED.

       It is further ORDERED that the magistrate judge’s report and recommendation (ECF No.

12) is ADOPTED.

       It is further ORDERED that the plaintiff’s motion to amend or alter judgment (ECF No.

9) is GRANTED.




                                                  -3-
Case 2:19-cv-13165-DML-CI ECF No. 16 filed 10/29/20                   PageID.119      Page 4 of 4




         It is further ORDERED that that the Wayne County Prosecutor’s Office, Derek Emme,

and the City of Detroit are REINSTATED as defendants in this action.

         It is further ORDERED that the plaintiff is required to provide the Court with the addresses

for each of these defendants, as well as those added as defendants in the plaintiff’s amended

complaint (Wellpath and Sheriff Benny Napoleon) so that service can be accomplished.

         It is further ORDERED that the the previous reference order (ECF No. 10) remains in

force.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge

Dated: October 29, 2020




                                                 -4-
